


110 HJ 61 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Higgins (for
			 himself and Ms. Kaptur) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to contributions and expenditures intended to
		  affect elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Congress shall have power to regulate the
				raising and spending of money, including through setting limits, for campaigns
				for nomination for election to, or for election to, Federal office.
					2.A State shall have power to regulate the
				raising and spending of money, including through setting limits, for—
						(1)State or local ballot initiatives,
				referenda, plebiscites, or other similar ballot measures; and
						(2)campaigns for nomination for election to,
				or for election to, State or local office.
						3.Congress shall have power to implement and
				enforce this article by appropriate
				legislation.
					.
		
